DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4, 10, 13, 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens (US Patent 9286955), hereinafter as Stephens.
Regarding claim 1, Stephens teaches an apparatus, comprising:
a control circuit configured, in response to receiving a calibration signal(Fig 1, CENCMD), to generate a plurality of control signals (Fig 1, CGR and CGD) and a test input signal (Fig 1, DI); and 
a differential amplifier circuit (Fig 1, 102) that includes a plurality of internal nodes (Fig 2), wherein the differential amplifier circuit is configured to generate a test output signal (Fig 1/Fig 2 DO) using the test input signal; and 
a calibration circuit (Fig 1, 104) configured to: 
generate a calibration value (Fig 2, SOB) using the test output signal (using DO); and 
adjust a load on at least one internal node (Fig 2, voltage of node CGR and CGD was changed, by output from Fig 3) of the plurality of internal nodes using the calibration value (Fig 2, SOB, which is being used to generate DO, which in turn, generates CGR/CGD as in Fig 3).
Regarding claim 2, Stephens teaches the calibration circuit includes a local storage circuit (Fig 5, latches 502-1/3) configured to store the calibration value to maintain calibration until a next calibration operation.
Regarding claim 6, Stephens teaches to compare the test output signal to an expected output signal whose value is based on the test input signal (Table 1 and col 8 line 59-67).
Regarding claim 7, Stephens teaches a method, comprising: 
performing, on an amplifier circuit (Fig 1, 102), a calibration operation that includes a plurality of iterations (Fig 9), and wherein performing a given iteration of the plurality of iterations includes: 
generating a test input signal (Fig 1, DI); 
amplifying, by the amplifier circuit, the test input signal to generate a test output signal (Fig 1, DO); 
generating a calibration value  (Fig 2, SOB) using the test output signal; and 
adjusting, using the calibration value, a load on at least one internal node of a plurality of internal nodes included in the amplifier circuit (Fig 2 and Fig 3).
Regarding claim 8, argument used in rejection of claim 2 applies.
Regarding claim 12, Stephens teaches the test input signal includes a first input signal and a second input signal that differentially encode a test value (col 13, line 29-30).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens, in view of Bhuiyan et al. (PGPUB 20150162909), hereinafter as Bhuiyan.
Regarding claim 3, Stephens teaches an apparatus as in rejection of claim 1, 
But not expressly a plurality of capacitors, and wherein to adjust the load on the at least one internal node, the calibration circuit is further configured to couple a particular capacitor of the plurality of capacitors to the at least one internal node.
Bhuiyan teaches a plurality of capacitors, and wherein to adjust the load on the at least one internal node, the calibration circuit is further configured to couple a particular capacitor of the plurality of capacitors to the at least one internal node (Fig 3, and [0042]).
Since Bhuiyan and Stephens are both from the same field of semiconductor IC device, the purpose disclosed by Bhuiyan would have been recognized in the pertinent art of Stephens. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use circuits as in Bhuiyan into the system of Stephens for the purpose of adjusting loading of a circuit to get better performance of the system. 
Regarding claim 9, Bhuiyan teaches adjusting the load on the at least one internal node includes coupling a particular capacitor of a plurality of capacitors to the at least one internal node (Fig 3, and [0042]).
The reason for combining the references used in rejection of claim 3 applies.
Regarding claim 17, argument used in rejection of claim 3 applies.


Claim(s) 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens and Bhuiyan, in view of Lim et al. (Patent 8619484), hereinafter as Lim.
Regarding claim 5, Stephens and Bhuiyan teach an apparatus as in rejection of claim 3, 
But not expressly respective values of the plurality of capacitors are weighted in a binary fashion.
Lim teaches respective values of the plurality of capacitors are weighted in a binary fashion.
Since Lim and Bhuiyan are both from the same field of semiconductor IC device, the purpose disclosed by Lim would have been recognized in the pertinent art of Bhuiyan. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use circuits as in Lim into the circuit of Bhuiyan for the purpose of adjusting loading of a circuit to get better performance of the circuit. 
Regarding claim 11, argument used in rejection of claim 5 applies.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens.
Regarding claim 14, Stephens an apparatus, comprising:
a plurality of data storage cells configured to: 
store respective information indicative of corresponding logic values (col 12, line 24-39); and 
in response to being accessed, generate respective differential voltage levels based on the respective information (col 12, line 24-39, inherent memory cell property); 
a plurality of sense amplifier circuits configured to amplify corresponding differential voltage levels generated by respective ones of the plurality of data storage cells (inherent memory characteristics); 
a calibration control circuit (Fig 1) configured to perform a calibration operation, in parallel, on the plurality of sense amplifier circuits; wherein, 
in response to an initiation of the calibration operation, a given sense amplifier circuit is configured to: generate a test output signal (Fig 1 DO) using a test input signal (Fig 1, DI); 
determine a calibration value (Fig 2, SOB) using the test output signal; and 
adjust, using the calibration value, a load on at least one internal node of a plurality of internal nodes included in the sense amplifier circuit (Fig 2 and Fig 3).
Except that parallel calibration in many SA circuits. It would have been obvious to one ha ving ordinary skill in the art at the time the invention was made to run calibrations in parallel for many SAs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 15, Stephens teaches the given sense amplifier circuit is further configured to store the calibration value (Fig 5, latches), and wherein a given sense amplifier of the plurality of sense amplifier circuits is configured to amplify a given differential voltage generated by a particular data storage cell of the plurality of data storage cells with an internal load based on the stored calibration value (Fig 1 and Fig 5).
Regarding claim 16, argument used in rejection of claim 6 applies.

Claim Interpretation
Based on spec of the instant application, the wording “give…” in claim 19 is being treated as “activate/connect…”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827